       Case 1:20-cr-02029-SAB         ECF No. 35   filed 01/21/21     PageID.92 Page 1 of 6




1
                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON
2
                                                                     Jan 21, 2021
3                                                                        SEAN F. MCAVOY, CLERK



4

5                          UNITED STATES DISTRICT COURT

6                       EASTERN DISTRICT OF WASHINGTON

7    UNITED STATES OF AMERICA,                         No. 1:20-CR-02029-SAB-1

8                        Plaintiff,                    ORDER GRANTING
                                                       DEFENDANT’S MOTION TO
9    vs.                                               MODIFY CONDITIONS OF
                                                       RELEASE AND MOTION TO
10   MARLO JEAN SMITH,                                 EXPEDITE AND STRIKING
                                                       HEARING
11                       Defendant.
                                                       ECF Nos. 28, 29
12
           Before the Court are Defendant’s Motion to Modify Conditions of Release
13
     (ECF No. 28) and related Motion to Expedite (ECF No. 29). Specifically,
14
     Defendant makes two requests of the Court. First, Defendant requests that Special
15
     Condition No. 3 be modified to permit her to have visits with her significant other
16
     W.A. Neither the United States, nor the United States Probation/Pretrial Services
17
     Office oppose this request. Second, Defendant requests that the Court permit her
18
     to change residences. Standard Condition No. 2 requires Defendant to advise the
19
     Court and the United States Attorney before any change in address. Special
20
     Condition No. 2 requires Defendant to notify the United States Probation Office

     ORDER GRANTING DEFENDANT’S MOTION TO MODIFY CONDITIONS
     OF RELEASE AND MOTION TO EXPEDITE AND STRIKING HEARING - 1
       Case 1:20-cr-02029-SAB      ECF No. 35    filed 01/21/21   PageID.93 Page 2 of 6




1    within 24 hours of any change in address. Currently, Defendant resides with her

2    daughter—an address which has been approved by the United States Probation

3    Office. Defendant is now requesting to return to the home in which she resided

4    prior to her arrest. For the reasons set forth in the Motion and after consultation

5    with the United States Probation Office;

6         IT IS ORDERED:

7          1.     Defendant’s Motion to Modify Conditions of Release (ECF No. 28) is

8    GRANTED.

9          2.     Defendant’s Motion to Expedite (ECF No. 29) is GRANTED.

10         3.     Defendant’s hearing set for Thursday, January 21, 2021 at 2:30 PM

11   shall be STRICKEN.

12         4.     Special Condition No. 3 shall be MODIFIED to allow Defendant to

13   have visits with her significant other W.A. at her daughter’s home.

14         5.     Defendant’s request to return to her prior address is GRANTED

15   unless the Probation Office finds the residence not suitable.

16         6.     Defendant shall abide by the following conditions at all times:

17                     STANDARD CONDITIONS OF RELEASE

18         1.     Defendant shall not commit any offense in violation of federal, state

19   or local law. Defendant shall advise the supervising Pretrial Services Officer and

20   defense counsel within one business day of any charge, arrest, or contact with law


     ORDER GRANTING DEFENDANT’S MOTION TO MODIFY CONDITIONS
     OF RELEASE AND MOTION TO EXPEDITE AND STRIKING HEARING - 2
       Case 1:20-cr-02029-SAB      ECF No. 35    filed 01/21/21   PageID.94 Page 3 of 6




1    enforcement. Defendant shall not work for the United States government or any

2    federal or state law enforcement agency, unless Defendant first notifies the

3    supervising Pretrial Services Officer in the captioned matter.

4          2.     Defendant shall immediately advise the Court and the United States

5    Attorney in writing before any change in address.

6          3.     Defendant shall appear at all proceedings and surrender as directed for

7    service of any sentence imposed.

8          4.     Defendant shall sign and complete form A.O. 199C before being

9    released and shall reside at the address furnished.

10         5.     Defendant shall not possess a firearm, destructive device or any

11   dangerous weapons.

12         6.     Defendant shall report to the U.S. Probation/Pretrial Services office

13   before or immediately after release and shall report as often as they direct, at such

14   times and in such manner as they direct.

15         7.     Defendant shall contact defense counsel at least once a week.

16         8.     Defendant is further advised it is unlawful for any person who is

17   under indictment for a crime punishable by imprisonment for a term exceeding one

18   year, to receive, ship or transport in interstate or foreign commerce any firearm or

19   ammunition or receive any firearm or ammunition which has been shipped or

20   transported in interstate or foreign commerce.


     ORDER GRANTING DEFENDANT’S MOTION TO MODIFY CONDITIONS
     OF RELEASE AND MOTION TO EXPEDITE AND STRIKING HEARING - 3
       Case 1:20-cr-02029-SAB        ECF No. 35   filed 01/21/21   PageID.95 Page 4 of 6




1          9.    Defendant shall refrain from use or unlawful possession of a narcotic

2    drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed

3    by a licensed medical practitioner in conformance with Federal law. Defendant

4    may not use or possess marijuana, regardless of whether Defendant has been

5    authorized medical marijuana under state law.

6          10.   Defendant shall surrender any passport to Pretrial Services and shall

7    not apply for a new passport.

8                       SPECIAL CONDITIONS OF RELEASE

9          1.    Defendant shall remain in the Eastern District of Washington unless

10   given permission by the United States Probation/Pretrial Services Office.

11         2.    Defendant shall notify the United States Probation/Pretrial Services

12   Office within 24 hours of any change in address, telephone number, or

13   employment.

14         3.    Defendant shall avoid all contact, direct or indirect, with any

15   codefendants and with any persons who Defendant would reasonably know are or

16   may become a victim or potential witness in the subject investigation or

17   prosecution. Defendant shall be permitted visits with W.A. at her daughter’s

18   home.

19         4.    Defendant shall submit to a substance abuse evaluation and undergo

20   any recommended substance abuse treatment as directed by the United States


     ORDER GRANTING DEFENDANT’S MOTION TO MODIFY CONDITIONS
     OF RELEASE AND MOTION TO EXPEDITE AND STRIKING HEARING - 4
       Case 1:20-cr-02029-SAB     ECF No. 35    filed 01/21/21   PageID.96 Page 5 of 6




1    Probation/Pretrial Services Office. Prior to commencing any evaluation or

2    treatment program, Defendant shall provide waivers of confidentiality permitting

3    the United States Probation/Pretrial Services Office and the treatment provider to

4    exchange, in any form and at any time, any and all diagnostic information,

5    treatment recommendation information, or compliance reports, or records related

6    to Defendant’s conditions of release and supervision, and evaluation, treatment,

7    and performance in the program. It shall be the responsibility of defense counsel

8    to provide such waivers.

9          5.     Defendant shall abstain totally from the use of alcohol.

10         6.     Defendant shall submit to random urinalysis and/or breathalyzer

11   testing as directed by the United States Probation/Pretrial Services Office.

12         7.     Defendant shall refrain from obstructing or attempting to obstruct or

13   tamper, in any fashion, with the efficiency and accuracy of any prohibited

14   substance testing which is required as a condition of release.

15         8.     GPS Location Monitoring: Defendant shall participate in a program of

16   GPS location monitoring. Defendant shall wear at all times, a GPS device under

17   the supervision of United States Probation/Pretrial Services Office. In the event

18   Defendant does not respond to GPS monitoring or cannot be found, the United

19   States Probation/Pretrial Services Office shall notify the United States Marshals’

20   Service, who shall immediately find, arrest, and detain Defendant. Defendant shall


     ORDER GRANTING DEFENDANT’S MOTION TO MODIFY CONDITIONS
     OF RELEASE AND MOTION TO EXPEDITE AND STRIKING HEARING - 5
       Case 1:20-cr-02029-SAB       ECF No. 35   filed 01/21/21   PageID.97 Page 6 of 6




1    pay all or part of the cost of the program based upon ability to pay as determined

2    by the United States Probation/Pretrial Services Office.

3          9.       Home Confinement: Defendant shall be restricted at all times, to

4    Defendant’s residence except for: attorney visits; court appearances; case-related

5    matters; court-ordered obligations; or other activities as pre-approved by the

6    United States Probation/Pretrial Services Office or Defendant’s supervising officer,

7    including but not limited to employment, religious services, and medical

8    necessities.

9          DATED January 21, 2021

10                                 s/Mary K. Dimke
                                   MARY K. DIMKE
11                        UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20


     ORDER GRANTING DEFENDANT’S MOTION TO MODIFY CONDITIONS
     OF RELEASE AND MOTION TO EXPEDITE AND STRIKING HEARING - 6
